DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu1 in view of Neuman2.
Regarding claim 1, Wu teaches a method comprising: 
determining a first brightness level of a first video frame (see Wu, paragraphs 0024-0026 teaching a “detecting unit 110” which is “obtaining a first brightness value corresponding to light flux to enter user eyes at a first time and obtaining a second brightness value corresponding to light flux to enter user eyes at a second time later than the first time” where “the time difference between the first time and the second time can be one or more frame update period and preferably, but not limitedly, equal to a frame update period” and the first time is “associated with a first frame” and the “first and second frames are preferably but not limitedly adjacent two frames” such that for a first frame of video displayed a first brightness level is determined);
determining a second brightness level of a second video frame, the second video frame immediately following the first video frame (see Wu, paragraphs 0024-0026 teaching a “detecting unit 110” which is “obtaining a first brightness value corresponding to light flux to enter user eyes at a first time and obtaining a second brightness value corresponding to light flux to enter user eyes at a second time later than the first time” where “the time difference between the first time and the second time can be one or more frame update period and preferably, but not limitedly, equal to a frame update period” and the second time is associated with a second frame and the “first and second frames are preferably but not limitedly adjacent two frames” such that for a second frame of video displayed a second brightness level is determined and this is immediately following the first frame); and
in response to determining that the second brightness level differs from the first brightness level by at least a predetermined amount (see Wu, paragraphs 0024-0028 teaching “judging whether a predetermined condition is met or not” where this is “an excessively abrupt change of the brightness value corresponding to light flux entering user eyes” and “may be that a brightness difference between the first brightness value and the second brightness value is greater than a threshold value” meaning that is determined whether they differ by this predetermine threshold amount), modifying the brightness of the second video frame and a predetermined number of successive frames to provide successive fractional increments of brightness between the first brightness level and the second brightness level (see Wu, paragraphs 0024-0028, teaching that in “events where the brightness difference between the first brightness value and the second brightness value is greater than a threshold value, the processing unit 120 enables the adjustment mode, wherein the adjustment mode comprises increasing a transition time period of a transition from the first brightness value to the second brightness value, such that the increased transition time period between the first brightness value and the second brightness value is longer than a time difference between the first time and the second time” meaning that the second video frame is modified along with a predetermined number of successive frames as the adjustment is applied in “the increased transition time period” where the period correspond to frame update intervals meaning that the adjustment is applied to the second video frame and a successive number of frames which fit in the transition time period—furthermore it is taught to “increase the transition time period between the first brightness value and the second brightness value, the processing unit 120 can gradually increase a brightness value corresponding to light flux to enter the user eyes from the first brightness value to the second brightness value with an increment, wherein the increment is proportional to the human eye adapting rate” and “[a]ccordingly, the processing unit 120 can gradually increase the brightness value with a rate approximating, fitting, or conforming to the human adapting rate” such that the second frame and predetermined number of frames fitting in the transition period are modified and the modification is such that successive fractional increments of brightness between the first and second levels are provided; see also paragraph 0033 explaining this as well); and
modifying color of the second video frame and the predetermined number of successive frames to minimize a perceived shift in hue caused by the modified brightness (note that “color” is an extremely broad attribute to modify as a color is general term used to describe every hue, tint, tone, shade, etc. that the human visual system can perceive and thus modifying any such underlying attribute could modify a color as perceived; note that Applicant’s Specification at paragraphs 0027-0028 provides an example of modifying color such that the actual color gamut size percentage is modified but such limitations are not read into the claims; furthermore, "to minimize a perceived shift" is not interpreted to specifically involve an explicit minimization and a "perceived shift in hue" is not interpreted to refer to a specifically "perceived shift in hue" which is positively or actively found, but rather in light of the Specification, refers to some function which lessens or mitigates or reduces any shift in hue which may occur and be perceived generally by the human visual system when brightness is modified with one example from the specification, which is not read into the claims, being to change a color gamut percentage size in order to minimize a perceived shift in hue and note that Applicant speaks of such a technique as if it is known, disclosing that “One of skill will appreciate that expressing color as a function of gamut coverage is only one way of expressing the incremental transition of color concurrent with the incremental transition of frame brightness”;
thus, see Wu, paragraphs 0033-0035 and figure 2 teaching in the adjustment mode that various functions “K” can be applied including one which adjusts “only displayed content brightness” and one which adjusts “both” of a “backlight” and “displayed content brightness” value such that this additional adjustment can be considered adjustment of color information as the adjustment of these pixel values changes the perceived color observed by the user; note also paragraph 0069 teaches that “[i]n addition, the display adjustment may further comprise enhancing saturation of the pixel data” such that enhancing saturation is of the pixel data of each frame is a modification of color of the color of each frame which occurs over the successive frames).
Wu teaches all of the above but fails to specifically teach that the color modification performed is specifically “to minimize a perceived shift in hue caused by the modified brightness.”  While Wu teaches to change brightness and also to change the color as well at the same time such as through enhancing saturation, there is no specific teaching that the color modifying is to minimize a perceived shift in hue cause by a change in brightness. Thus Wu stands as a base device upon which the claimed invention can be seen as an improvement through a technique which modifies color when modifying brightness such that a perceived shift in hue is minimized.  
In the same field of endeavor relating to modifying the brightness of images, Neuman teaches techniques to determine brightness of video frames and to modify the brightness (see Neuman, paragraph 0046 teaching to “compute, for example, a histogram 220 of luma values…for each field or each frame” where luma values correspond to brightness of an image frame and as in paragraph 0055 “over 3 field times” or frame times the “lookup table may then modify the original luma values to get the desired luma values according to the contrast stretch algorithm as described hereinafter”) of video frames to deal with changes in scene brightness (see Neuman, paragraph 0054 teaching to “provide higher quality video, which may be free from exemplary artifacts that may significantly impact overall scene brightness or color, and introduce banding or general softness” or that may comprise “slow, broad changes in contrast or brightness at scene changes”) and further teaches that in addition this brightness adjustment, to modify color of a second frame and the predetermined number of successive frames to minimize a perceived shift in hue caused by the modified brightness (see Neuman, paragraphs 0091-0093 teaching that “[a]nother adjustment may be made to adapt the overall change in brightness to a viewer's eye's expected behavior: chroma adjustment” where chroma is understood to refer to a component in the luma-chroma color system which corresponds to hue and controls the hue perceived with luma controlling the brightness of an image such that this chroma adjustment is necessary “to keep the balance of colors preserved relative to the new brightness of the image” such that a hue shift is minimized given that “[w]hen adjustments are made to increase the brightness of a scene, even slightly, the effect on chroma leaves colored objects looking washed-out and pastel looking” where such washing out and pastel looking is considered a hue shift which is then minimized by the chroma adjustment such as through “an increase in saturation to keep the balance of colors preserved” such that a “change in brightness may be applied to Chroma saturation, utilizing the color space converter” meaning that over the 3 frame span of time the frames are adjusted for brightness as well as for color to minimize a hue shift caused by the brightness adjustment).  Thus Neuman teaches a known technique applicable to the base system described above.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Wu to incorporate the known technique of Neuman as doing so would yield predictable results and result in an improved system.  The results would be predictable as Wu already determines brightness of frames and seeks to modify the brightness of frames to deal with artifacts or discomfort from brightness changes and Neuman also seeks to determine brightness of frames and to deal with artifacts which occur when changing brightness of an image with Wu additionally already suggesting enhancing saturation in addition to changing brightness and/or contrast of an image but stopping short of explaining that this is to minimize some shift in hue.  Thus Neuman bridges any such gap as Neuman also suggests to change color saturation when modifying brightness such that both brightness and color are changed and the color is changed in view of the brightness and to minimize any shifts in hue which may otherwise occur when increasing brightness and the predictable result would then be that the brightness of the frames is adjusted as in Wu with color being additionally corrected for to minimize a perceived hue shift as in Neuman.  This would result in an improved system which would “keep the balance of colors preserved relative to the new brightness of the image” as suggested by Neuman (see Neuman, paragraph 0093) and could “provide higher quality video, which may be free from exemplary artifacts that may significantly impact overall scene brightness or color, and introduce banding or general softness” (see Neuman, paragraph 0054) as suggested by Neuman.
Regarding claim 6, Wu teaches all that is required as applied to claim 1 and further teaches wherein each of the predetermined number of successive frames is further modified to provide an adjustment of color information (note that “color information” is extremely broad and does not specify what exactly constitutes “color information” and thus if color information is changed such as perceived by a user or any digital color information is changed then the limitation is fulfilled; thus see Wu, paragraphs 0033-0035 and figure 2 teaching in the adjustment mode that various functions “K” can be applied including one which adjusts “only displayed content brightness” and one which adjusts “both” of a “backlight” and “displayed content brightness” value such that this additional adjustment can be considered adjustment of color information as the adjustment of these pixel values changes the perceived color observed by the user; note also paragraph 0069 teaches adjustment of “saturation of the pixel data” which also is providing an adjustment of color information as saturation adjusts the color perceived by a viewer).
Regarding claim 7, Wu as modified teaches all that is required as applied to claim 1 and further teaches wherein each of the predetermined number of successive frames is further modified to provide an adjustment of luminosity (see Wu, paragraphs 0033-0035 and figure 2 teaching in the adjustment mode that various functions “K” can be applied to the successive frames including an adjustment to luminosity such as through adjusting the “backlight” along with the “displayed content brightness value” where the backlight value adjusts luminosity of each pixel).
Regarding claim 9, Wu as modified teaches all that is required as applied to claim 1 above and further teaches wherein a first fractional increment of brightness is applied to a predetermined number of successive frames (see Wu, paragraphs 0032-0035 and figure 2 teaching the transition period of a predetermined number of successive frames where the brightness is incremented in a first fractional implement corresponding to the fractional increments described by the “K’(t)” function where for example first fractional increment can be considered the entirety of the curve or could be any piecewise portion of the frames which have applied some fractional increment of increase).
Regarding claim 10, Wu as modified teaches all that is required as applied to claim 1 and further teaches wherein a number of transitions of different fractional increments of brightness is configurable (see Wu, paragraphs 0032-0035 teaching that the adjustment function “K’(t)” is configurable by the user and as seen in figure 2 a number of transition of different fractional increments can be configured as seen for example in figure 2 where the beginning, middle and ending frames of the transition period have applied various fractional increments with the beginning increasing more slowly than the middle and then topping back off).
Regarding claim 11, Wu as modified teaches all that is required as applied to claim 1 above and further teaches wherein the fractional increments of brightness are determined based on ambient illumination (see Wu, paragraphs 0032-0035 teaching that “ambient brightness” may be used to determine the fractional increments of the brightness in the adjustment period).
Regarding claim 12, Wu as modified teaches all that is required as applied to claim 1 above and further teaches wherein the fractional increments of brightness are determined based on a lookup table specifying a number of transition increments, duration of each transitional step, brightness, and hue (see Wu, paragraphs 0032-0035 teaching determining fractional increments of brightness to increase pixel values according to a lookup table as interpreted with reference to paragraph 0035 where for example when “only the displayed content brightness value is adjusted, the displayed content brightness value C(t) to be achieved can be expressed as C(t)=B(t)/L′(t) and an adjusted pixel value=C(t)/C′(t)× (an original pixel value), where C′(t) denotes an original displayed content brightness value” such that this functions as a lookup table specifying a number of transition increments according to the number of frames in the transition period, a duration of each transitional step in the form of the step interval “t” which is equivalent to a frame update, brightness through “B(t)” and hue as the table uses “an original pixel value” to get the actual “adjusted pixel value” where a pixel value includes a hue as it includes a gradation or variety of color in the form of these pixel values).
Claim(s) 1-5, 8 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapiro3 in view of Neuman.
Regarding claim 1, Chapiro teaches a method comprising: 
determining a first brightness level of a first video frame (see Chapiro, paragraphs 0110-0115 and figure 3 teaching “the input video/image content is received” and “features such as average luminance level (and/or maximum and minimum luminance levels), regions of interest…etc., may be extracted” such that a brightness corresponding to the luminance level displayed is determined for the video frames with paragraphs 0090-0096 and figures 2A and 2B teaching that a “luminance range of the input video/image content over time” is determined from “image analysis of pixel values in the input video/image content” such that this video is necessarily made up of video frames displayed “at one or more time points” with for example a first set of video frames corresponding to time period 202 and another set corresponding to time period 204; here then a first frame is included within the first range and more specifically could include a first video frame “introduced during or by scene cuts (or transitions), image transitions, slide presentation changes, etc” such as the transition between the last frame in time interval 202 and the first frame in time interval 204);
determining a second brightness level of a second video frame, the second video frame immediately following the first video frame (see Chapiro, paragraphs 0090-0096 and figures 2A and 2B as explained above, where as noted above the first video frame is included in the range of time interval 202 and would be equivalent to the final frame in that sequence before the transition to the content in interval 204 and as seen in figure 2A for example the brightness levels for the second interval including a second video frame adjacent to the first video frame where this second video frame would be the frame immediately following the first frame; see also paragraph 0104 and figure 2A teaching the “end of the first time interval…coincides or immediately precedes the beginning of the second time interval” such that at this point different content in a different frame is displayed); and
in response to determining that the second brightness level differs from the first brightness level by at least a predetermined amount (see Chapiro, paragraphs 0110-0115 teaching “it is determined whether an uncomfortable transition (or an excessive change in luminance) is being introduced in any specific portion of the input video/image content” such that an “excessive change” is considered a predetermined amount of difference between the above brightness levels and see paragraphs 0090-0104 and figures 2A and 2B teaching to determine “excessive changes (e.g., exceeding the high luminance level change threshold, 206 of figure 2A, etc”), modifying the brightness of the second video frame and a predetermined number of successive frames to provide successive fractional increments of brightness between the first brightness level and the second brightness level (see Chapiro, paragraphs 0090-0109 and figures 2A-2B teaching that when “excessive changes (e.g., exceeding the high luminance level change threshold, 206 of figure 2A, etc” between “input video/image content…may be mitigated over time” such that a predetermine number of successive frames as in time interval 204 have their brightness modified to provide successive fractional increments of brightness between the first and second brightness level as for example with reference to figure 2A as in paragraph 0108, “in the second time interval (204), the viewer's light adaptive level/state (208) for the output video/image content can be adjusted to relatively gradually (e.g., relatively smoothly, etc.) reach at the same fourth light adaptive level/state (230) at the end of the second time interval (204) as in the case of the input video/image content as illustrated in FIG. 2A) such that this gradual change from the first to the second brightness level is achieved in fractional increments of brightness from the first value to the second value ) and
modifying color of the second video frame and the predetermined number of successive frames to minimize a perceived shift in hue caused by the modified brightness (note that “color” is an extremely broad attribute to modify as a color is general term used to describe every hue, tint, tone, shade, etc. that the human visual system can perceive and thus modifying any such underlying attribute could modify a color as perceived; note that Applicant’s Specification at paragraphs 0027-0028 provides an example of modifying color such that the actual color gamut size percentage is modified but such limitations are not read into the claims; furthermore, "to minimize a perceived shift" is not interpreted to specifically involve an explicit minimization and a "perceived shift in hue" is not interpreted to refer to a specifically "perceived shift in hue" which is positively or actively found, but rather in light of the Specification, refers to some function which lessens or mitigates or reduces any shift in hue which may occur and be perceived generally by the human visual system when brightness is modified with one example from the specification, which is not read into the claims, being to change an Adobe color gamut percentage size in order to minimize a perceived shift in hue and note that Applicant speaks of such a technique as if it is known, disclosing that “One of skill will appreciate that expressing color as a function of gamut coverage is only one way of expressing the incremental transition of color concurrent with the incremental transition of frame brightness”;
thus, see Chapiro, paragraph 0030 teaching luminance changes or brightness changes being applied as well as “applying a tone mapping algorithm to preserve visual qualities of the video/image content while reducing the difference between the expected/predicted/determined light level adaptive states of the HVS or an actual viewer” where such tone mapping is a modification of color which then also occurs over the frames as also mentioned in paragraph 0051 teaching to “also perform tone mapping to address large luminance changes detected in the input video/image content” with paragraphs 0114-0115 teaching “[A]dditionally, optionally or alternatively, temporally consistent tone mapping (luminance level mapping) may be performed on the specific portion of the input video/image content (or an intermediate version thereof)” such that again tone mapping modifies the color of content but theoretically not necessarily to minimize a shift in hue as tone mapping could be meant to be non photo realistic and theoretically could attempt to actively shift a hue that a viewer could perceive for artistic reasons).
Chapiro teaches all of the above but fails to specifically teach that the color modification performed is specifically “to minimize a perceived shift in hue caused by the modified brightness.”  While Chapiro teaches to modify color as well as brightness through teaching of tone-mapping the 
In the same field of endeavor relating to modifying the brightness of images, Neuman teaches techniques to determine brightness of video frames and to modify the brightness (see Neuman, paragraph 0046 teaching to “compute, for example, a histogram 220 of luma values…for each field or each frame” where luma values correspond to brightness of an image frame and as in paragraph 0055 “over 3 field times” or frame times the “lookup table may then modify the original luma values to get the desired luma values according to the contrast stretch algorithm as described hereinafter”) of video frames to deal with changes in scene brightness (see Neuman, paragraph 0054 teaching to “provide higher quality video, which may be free from exemplary artifacts that may significantly impact overall scene brightness or color, and introduce banding or general softness” or that may comprise “slow, broad changes in contrast or brightness at scene changes”) and further teaches that in addition this brightness adjustment, to modify color of a second frame and the predetermined number of successive frames to minimize a perceived shift in hue caused by the modified brightness (see Neuman, paragraphs 0091-0093 teaching that “[a]nother adjustment may be made to adapt the overall change in brightness to a viewer's eye's expected behavior: chroma adjustment” where chroma is understood to refer to a component in the luma-chroma color system which corresponds to hue and controls the hue perceived with luma controlling the brightness of an image such that this chroma adjustment is necessary “to keep the balance of colors preserved relative to the new brightness of the image” such that a hue shift is minimized given that “[w]hen adjustments are made to increase the brightness of a scene, even slightly, the effect on chroma leaves colored objects looking washed-out and pastel looking” where such washing out and pastel looking is considered a hue shift which is then minimized by the chroma adjustment such as through “an increase in saturation to keep the balance of colors preserved” such that a “change in brightness may be applied to Chroma saturation, utilizing the color space converter” meaning that over the 3 frame span of time the frames are adjusted for brightness as well as for color to minimize a hue shift caused by the brightness adjustment).  Thus Neuman teaches a known technique applicable to the base system described above.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Chapiro to incorporate the known technique of Neuman as doing so would yield predictable results an result in an improved system.  The results would be predictable as Chapiro already determines brightness of frames and seeks to modify the brightness of frames to deal with artifacts or discomfort from brightness changes and Neuman also seeks to determine brightness of frames and to deal with artifacts which occur when changing brightness of an image with Chapiro already suggesting also changing color through tone mapping in addition to changing brightness and/or contrast of an image but stopping short of explaining that this is to minimize some shift in hue.  Thus Neuman bridges any such gap as Neuman also suggests to change color saturation when modifying brightness such that both brightness and color are changed and the color is changed in view of the brightness and to minimize any shifts in hue which may otherwise occur when increasing brightness and the predictable result would then be that the brightness of the frames is adjusted as in Chapiro with color being additionally corrected for to minimize a perceived hue shift as in Neuman.  This would result in an improved system which would “keep the balance of colors preserved relative to the new brightness of the image” as suggested by Neuman (see Neuman, paragraph 0093) and could “provide higher quality video, which may be free from exemplary artifacts that may significantly impact overall scene brightness or color, and introduce banding or general softness” (see Neuman, paragraph 0054
Regarding claim 2, Chapiro as modified teaches all that is required as applied to claim 1 above and further teaches wherein the first brightness level and the second brightness level are determined based on an average brightness of a raster line of the first video frame and an average brightness of a corresponding raster line of the second video frame (note that the claim limitation is extremely broad given that the claim does not limit the determination to necessarily any single or specific raster line of the first or second video frame but rather than brightness levels are determine based in some manner on an average brightness of any raster line of a first and second video frame; thus see Chapiro, paragraphs 0110-0115 and figure 3 teaching “the input video/image content is received” and “features such as average luminance level (and/or maximum and minimum luminance levels), regions of interest…etc., may be extracted” such that a brightness corresponding to the luminance level displayed is determined for the video frames with paragraphs 0090-0096 and figures 2A and 2B teaching that a “luminance range of the input video/image content over time” is determined from “image analysis of pixel values in the input video/image content” meaning that “average luminance” which corresponds to an average brightness displayed is what the brightness levels may be determined based on and given that this analysis is on pixels of images displayed then these displayed pixels are based on the raster lines of the first and second video frame as averaging the luminance values for the images means that average brightness of raster lines are likewise calculated with images being made up of what may be considered raster lines).
Regarding claim 3, Chapiro as modified teaches all that is required as applied to claim 1 above and further teaches wherein the first brightness level and the second brightness level are determined based on identifying a first image source associated with the first video frame and based on identifying a second image source associated with the second video frame (see Chapiro, paragraphs 0065-0070 teaching that the “temporal filters…may be triggered by predefined events such as television channel switching” such that the determining and modification is based on identifying a source of the first and second image frame is different with different channels being different sources for example).
Regarding claim 4, Chapiro as modified teaches all that is required as applied to claim 1 and further teaches wherein the determining is in response to receiving an indication of a transition from execution of a first application to execution of a second application (see Chapiro, paragraphs 0076-0077 teaching “adaptation of video/image content as described herein can be performed at scene cuts (or transitions), image transitions, slide presentation transitions, etc., as well as channel changes, unplanned situations such as changing channels while watching television, looking at a slideshow, photo library or presentation, (e.g., graphic, tabular, textual, etc.) menus and loading screens leading to media programs, live scenes and transitions thereof, etc.” such that for example especially “menus and loading screens leading to media programs” would be a transition from executing a first application to executing a second application).
Regarding claim 5, Chapiro as modified teaches all that is required as applied to claim 1 above and further teaches wherein the determining is in response to receiving an indication of a transition from display of a first page at an Internet browser and display of a second page at the Internet browser (note that the claim does not positively recite actually receiving or otherwise functioning to provide display of a page at an internet browser meaning that such limitations are considered nonfunctional descriptive material with a “first page at an Internet browser” and “second page at an internet browser” merely being examples of differing types of content such that the claim requires effectively that the determining is in response to receiving an indication of transition from display of first content to display of second content; thus see Chapiro, paragraphs 0065-0069 teaching that determining of the brightness for purposes of modifying the video is in response to receiving indications of transitions from display of a first content to display of second content including “pre-defined events such as channel switching, menu loading, camera switching, live scene switching, slide presentation transitions, image transitions in browsing a photo/image library, etc” where such browsing between content with this triggering the determination would function in the same manner on the nonfunctional descriptive materials of the arbitrary “first” and “second” “page at an internet browser”).
Regarding claim 8, Chapiro as modified teaches all that is required as applied to claim 1 above and further teaches wherein each of the predetermined number of successive frames is further modified to provide an adjustment of gamut size (see Chapiro, paragraph 0078 teaching “the display mapping algorithm maps the source data into the display’s range” and that for example “way to lower the displayed luminance is to simply change the Tmax parameter in the mapping algorithm, in particular by lowering it” where such change of a “display’s range” is an adjustment of gamut size and furthermore see Chapiro teaching such adjustment of gamut size through adjusting the luminance gamut size as in paragraphs 0101-0106 and figures 2B where the “luminance range” changes which is effectively a luminance gamut which is changed between).
Regarding claim 13, Chapiro teaches an information handling system (they system interpreted as the components below) comprising: 
a graphics processing unit including a frame buffer (note that while “graphics processing unit” may in some instances be given a particular meaning based on functions it may be recited to perform in the context of certain claims, the instant use of “graphics processing unit” is interpreted more broadly to encompass any computing unit responsible for processing graphics; thus see Chapiro, figure 5 and paragraphs 0148-0154 where “computer system 500” functions as a graphics processing unit including a frame buffer in the form of “storage device 510” where for example this is a buffer); and
a central processing unit to (see Chapiro, supra, where processor 504 is a central processing unit and performs the functions for the system):
determine a first brightness level of a first video frame at the frame buffer (see Chapiro, paragraphs 0110-0115 and figure 3 teaching “the input video/image content is received” and “features such as average luminance level (and/or maximum and minimum luminance levels), regions of interest…etc., may be extracted” such that a brightness corresponding to the luminance level displayed is determined for the video frames with paragraphs 0090-0096 and figures 2A and 2B teaching that a “luminance range of the input video/image content over time” is determined from “image analysis of pixel values in the input video/image content” such that this video is necessarily made up of video frames displayed “at one or more time points” with for example a first set of video frames corresponding to time period 202 and another set corresponding to time period 204; here then a first frame is included within the first range and more specifically could include a first video frame “introduced during or by scene cuts (or transitions), image transitions, slide presentation changes, etc” such as the transition between the last frame in time interval 202 and the first frame in time interval 204; see also paragraphs 0148-0155 as noted above where “RAM” 510 for example would be the receiving memory for the display frames and act as a frame buffer for the first and second video frames);
determine a second brightness level of a second video frame, the second video frame immediately following the first video frame (see Chapiro, paragraphs 0090-0096 and figures 2A and 2B as explained above, where as noted above the first video frame is included in the range of time interval 202 and would be equivalent to the final frame in that sequence before the transition to the content in interval 204 and as seen in figure 2A for example the brightness levels for the second interval including a second video frame adjacent to the first video frame where this second video frame would be the frame immediately following the first frame; see also paragraph 0104 and figure 2A teaching the “end of the first time interval…coincides or immediately precedes the beginning of the second time interval” such that at this point different content in a different frame is displayed); and
in response to determining that the second brightness level differs from the first brightness level by at least a predetermined amount, modifying the brightness of the second video frame and a predetermined number of successive frames to provide successive fractional increments of brightness between the first brightness level and the second brightness level (see Chapiro, paragraphs 0090-0109 and figures 2A-2B teaching that when “excessive changes (e.g., exceeding the high luminance level change threshold, 206 of figure 2A, etc” between “input video/image content…may be mitigated over time” such that a predetermine number of successive frames as in time interval 204 have their brightness modified to provide successive fractional increments of brightness between the first and second brightness level as for example with reference to figure 2A as in paragraph 0108, “in the second time interval (204), the viewer's light adaptive level/state (208) for the output video/image content can be adjusted to relatively gradually (e.g., relatively smoothly, etc.) reach at the same fourth light adaptive level/state (230) at the end of the second time interval (204) as in the case of the input video/image content as illustrated in FIG. 2A) such that this gradual change from the first to the second brightness level is achieved in fractional increments of brightness from the first value to the second value); and
modify color of the second video frame and the predetermined number of successive frames to minimize a perceived shift in hue caused by the modified brightness (see Chapiro, paragraph 0030 teaching luminance changes or brightness changes being applied as well as “applying a tone mapping algorithm to preserve visual qualities of the video/image content while reducing the difference between the expected/predicted/determined light level adaptive states of the HVS or an actual viewer” where such tone mapping is a modification of color which then also occurs over the frames as also mentioned in paragraph 0051 teaching to “also perform tone mapping to address large luminance changes detected in the input video/image content” with paragraphs 0114-0115 teaching “[A]dditionally, optionally or alternatively, temporally consistent tone mapping (luminance level mapping) may be performed on the specific portion of the input video/image content (or an intermediate version thereof)” such that again tone mapping modifies the color of content but theoretically not necessarily to minimize a shift in hue as tone mapping could be meant to be non photo realistic and theoretically could attempt to actively shift a hue that a viewer could perceive for artistic reasons)
Chapiro teaches all of the above and while Chapiro teaches modifying the color of the frames as above, there is no explicit teaching that the color modification is one which functions “to minimize a perceived shift in hue caused by the modified brightness.”  Rather in Chapiro, a tone-mapping color modification technique is disclosed which would not necessarily minimize a perceived shift in hue caused by modified brightness.  Thus Chapiro stands as a base device upon which the claimed invention can be seen as an improvement through a technique which modifies color when modifying brightness such that a perceived shift in hue is minimized.
In the same field of endeavor relating to modifying the brightness of images, Neuman teaches techniques to determine brightness of video frames and to modify the brightness (see Neuman, paragraph 0046 teaching to “compute, for example, a histogram 220 of luma values…for each field or each frame” where luma values correspond to brightness of an image frame and as in paragraph 0055 “over 3 field times” or frame times the “lookup table may then modify the original luma values to get the desired luma values according to the contrast stretch algorithm as described hereinafter”) of video frames to deal with changes in scene brightness (see Neuman, paragraph 0054 teaching to “provide higher quality video, which may be free from exemplary artifacts that may significantly impact overall scene brightness or color, and introduce banding or general softness” or that may comprise “slow, broad changes in contrast or brightness at scene changes”) and further teaches that in addition this brightness adjustment, to modify color of a second frame and the predetermined number of successive frames such as a third frame to minimize a perceived shift in hue caused by the modified brightness (see Neuman, paragraphs 0091-0093 teaching that “[a]nother adjustment may be made to adapt the overall change in brightness to a viewer's eye's expected behavior: chroma adjustment” where chroma is understood to refer to a component in the luma-chroma color system which corresponds to hue and controls the hue perceived with luma controlling the brightness of an image such that this chroma adjustment is necessary “to keep the balance of colors preserved relative to the new brightness of the image” such that a hue shift is minimized given that “[w]hen adjustments are made to increase the brightness of a scene, even slightly, the effect on chroma leaves colored objects looking washed-out and pastel looking” where such washing out and pastel looking is considered a hue shift which is then minimized by the chroma adjustment such as through “an increase in saturation to keep the balance of colors preserved” such that a “change in brightness may be applied to Chroma saturation, utilizing the color space converter” meaning that over the 3 frame span of time the frames are adjusted for brightness as well as for color to minimize a hue shift caused by the brightness adjustment).  Thus Neuman teaches a known technique applicable to the base system described above.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Chapiro to incorporate the known technique of Neuman as doing so would yield predictable results an result in an improved system.  The results would be predictable as Chapiro already determines brightness of frames and seeks to modify the brightness of frames to deal with artifacts or discomfort from brightness changes and Neuman also seeks to determine brightness of frames and to deal with artifacts which occur when changing brightness of an image with Chapiro already suggesting also changing color through tone mapping in addition to changing brightness and/or contrast of an image but stopping short of explaining that this is to minimize some shift in hue.  Thus Neuman bridges any such gap as Neuman also suggests to change color saturation when modifying brightness such that both brightness and color are changed and the color is changed in view of the brightness and to minimize any shifts in hue which may otherwise occur when increasing brightness and the predictable result would then be that the brightness of the frames is adjusted as in Chapiro with color being additionally corrected for to minimize a perceived hue shift as in Neuman.  This would result in an improved system which would “keep the balance of colors preserved relative to the new brightness of the image” as suggested by Neuman (see Neuman, paragraph 0093) and could “provide higher quality video, which may be free from exemplary artifacts that may significantly impact overall see Neuman, paragraph 0054) as suggested by Neuman.
Regarding claim 14, Chapiro as modified teaches all that is required as applied to claim 13 above and further teaches wherein the first brightness level and the second brightness level are determined based on identifying a first image source associated with the first video frame and based on identifying a second image source associated with the second video frame (see Chapiro, paragraphs 0065-0070 teaching that the “temporal filters…may be triggered by predefined events such as television channel switching” such that the determining and modification is based on identifying a source of the first and second image frame is different with different channels being different sources for example).
Regarding claim 15, Chapiro as modified teaches all that is required as applied to claim 13 above and further teaches wherein each of the predetermined number of successive frames is further modified to provide an adjustment of color information (see Chapiro, paragraphs 0110-0115 teaching “additionally…temporally consistent tone mapping (luminance level mapping)” is performed and when performing such modification on these pixel values the color of pixels included at the second frame are necessarily modified as the user no longer perceives any pixel as the same color given the changes to the pixel visual parameters).  
Regarding claim 16, Chapiro as modified teaches all that is required as applied to claim 13 above and further teaches wherein each of the predetermined number of successive frames is further modified to provide an adjustment of luminosity (see Chapiro, paragraphs 0110-0115 teaching “additionally…temporally consistent tone mapping (luminance level mapping)” is performed which is an adjustment of their luminosity).
Regarding claim 17, Chapiro as modified teaches all that is required as applied to claim 13 above and further teaches wherein a first fractional increment of brightness is applied to a predetermined number of successive frames (see Chapiro, paragraphs 0099-0109 and figures 2A-2B where the fractional increments of brightness are applied in the second time interval so that “the output video/image content can be adjusted to relatively gradually (e.g., relatively smoothly, etc.) reach at the same fourth light adaptive level/state (230) at the end of the second time interval (204) as in the case of the input video/image content as illustrated in FIG. 2A” such that the fractional increments are applied to the predetermined number of frames which fit in the second time interval).
Regarding claim 18, Chapiro as modified teaches all that is required as applied to claim 13 above and further teaches wherein a number of transitions of different fractional increments of brightness is configurable (see Chapiro, paragraphs 0087-0089 teaching that “Any combination in a variety of temporal luminance adjustment methods/algorithms may be used to adapt or transition input video/image content into adapted/mapped video/image content” and for “example, when an excessive change in luminance is detected, the excessive change may be reduced by a specific ratio (e.g., a specific scaling factor, a specific scaling function, etc.) such as one half to generate or produce a less excessive change” and in :another example, when a moderate change in luminance is detected, the moderate change may be preserved, or may be reduced by a less extent” and additionally “[d]ifferent time constant may be used to effectuate luminance adaptation. For example, for bright-to-dark changes, a first time constant may be used to effectuate, implement or transition the changes in luminance over a first time interval corresponding to the first time constant. In comparison, for dark-to-bright changes, a second time constant (different from the first time constant) may be used to effectuate, implement or transition the changes in luminance over a second time interval corresponding to the second different time constant” meaning that a number of transitions of different fractional increments is configurable as user can control any number of different configurable transition types and may apply the fractional increments differently in different situations).
Regarding claim 19, Chapiro teaches a method comprising: receiving a sequence of video frames including a first video frame, a second video frame for display immediately after the first video frame, and a third video frame for display after the second video frame (see Chapiro, paragraphs 0090-0096 and figures 2A and 2B as explained above, where as noted above the first video frame is included in the range of time interval 202 and would be equivalent to the final frame in that sequence before the transition to the content in interval 204 and as seen in figure 2A for example the brightness levels for the second interval including a second video frame adjacent to the first video frame where this second video frame would be the frame immediately following the first frame with a third video frame being any of those following the second video frame in the time interval 204; see also paragraph 0104 and figure 2A teaching the “end of the first time interval…coincides or immediately precedes the beginning of the second time interval” such that at this point different content in a different frame is displayed and the third frame is again a frame at the end of the second interval for example);
determining that a brightness level of the second video frame is different than the brightness level of the first video frame by at least a predetermined amount (see Chapiro, paragraphs 0110-0115 teaching “it is determined whether an uncomfortable transition (or an excessive change in luminance) is being introduced in any specific portion of the input video/image content” such that an “excessive change” is considered a predetermined amount of difference between the above brightness levels and see paragraphs 0090-0104 and figures 2A and 2B teaching to determine “excessive changes (e.g., exceeding the high luminance level change threshold, 206 of figure 2A, etc”; or see paragraphs 0090-0103 and figures 2A and 2B teaching again to determine if changes between frames are “exceeding the high luminance level change threshold” which is a predetermined amount of difference);
modifying the brightness of the second video frame to provide a brightness that is between the first brightness level and the second brightness level (see Chapiro, paragraphs 0099-0108 and figures 2A and 2B where the second frame video brightness has been modified at the transition point between 202 and 204 as can be seen where for example 228-1 is a second brightness level which has been adapted downward as in figure 2B); 
modifying color of the second video frame to minimize a perceived shift in hue caused by the modified brightness of the second video frame (see Chapiro, paragraph 0030 teaching luminance changes or brightness changes being applied as well as “applying a tone mapping algorithm to preserve visual qualities of the video/image content while reducing the difference between the expected/predicted/determined light level adaptive states of the HVS or an actual viewer” where such tone mapping is a modification of color which then also occurs over the frames as also mentioned in paragraph 0051 teaching to “also perform tone mapping to address large luminance changes detected in the input video/image content” with paragraphs 0114-0115 teaching “[A]dditionally, optionally or alternatively, temporally consistent tone mapping (luminance level mapping) may be performed on the specific portion of the input video/image content (or an intermediate version thereof)” such that again tone mapping modifies the color of content but theoretically not necessarily to minimize a shift in hue as tone mapping could be meant to be non photo realistic and theoretically could attempt to actively shift a hue that a viewer could perceive for artistic reasons);
modifying the brightness of the third video frame to provide a brightness that is equal to the second brightness level (see Chapiro, paragraphs 0099-1018 and figures 2A and 2B as explained above, where continuing on from above the second brightness level modification above is the level of brightness such as at the transition point where the value 228-1 exceeds the change threshold and has been adapted and it can then be seen in figure 2B that a frame after the second frame in the transition point has achieved a brightness equal to 228-1 as it increases to 228-2 in the figure 2B); and
modifying color of the third video frame to minimize a perceived shift in hue caused by the modified brightness of the third video frame (see Chapiro, supra where modifications are applied to a third frame such as the brightness modifications and where as explained in reference to paragraphs 0030, 0051 and 0114-0115 Chapiro teaches modifying color of the third frame through tone mapping in relation to the luminance which modifies the color of the video frame in view of the modified brightness)
Chapiro teaches all of the above but fails to specifically teach that the color modification performed is specifically “to minimize a perceived shift in hue caused by the modified brightness” as applied to the second and third video frames.  While Chapiro teaches to modify color as well as brightness through teaching of tone-mapping the brightness adjusted signal in second and third consecutive video frames, as noted above, it is not explicit that the tone-mapping color modification is to minimize a perceived shift in hue cause by a change in brightness.   Thus Chapiro stands as a base device upon which the claimed invention can be seen as an improvement through a technique which modifies color when modifying brightness such that a perceived shift in hue is minimized.
In the same field of endeavor relating to modifying the brightness of images, Neuman teaches techniques to determine brightness of video frames and to modify the brightness (see Neuman, paragraph 0046 teaching to “compute, for example, a histogram 220 of luma values…for each field or each frame” where luma values correspond to brightness of an image frame and as in paragraph 0055 “over 3 field times” or frame times the “lookup table may then modify the original luma values to get the desired luma values according to the contrast stretch algorithm as described hereinafter”) of video frames to deal with changes in scene brightness (see Neuman, paragraph 0054 teaching to “provide higher quality video, which may be free from exemplary artifacts that may significantly impact overall scene brightness or color, and introduce banding or general softness” or that may comprise “slow, broad changes in contrast or brightness at scene changes”) and further teaches that in addition this brightness adjustment, to modify color of a second frame and the predetermined number of successive frames such as a third frame to minimize a perceived shift in hue caused by the modified brightness (see Neuman, paragraphs 0091-0093 teaching that “[a]nother adjustment may be made to adapt the overall change in brightness to a viewer's eye's expected behavior: chroma adjustment” where chroma is understood to refer to a component in the luma-chroma color system which corresponds to hue and controls the hue perceived with luma controlling the brightness of an image such that this chroma adjustment is necessary “to keep the balance of colors preserved relative to the new brightness of the image” such that a hue shift is minimized given that “[w]hen adjustments are made to increase the brightness of a scene, even slightly, the effect on chroma leaves colored objects looking washed-out and pastel looking” where such washing out and pastel looking is considered a hue shift which is then minimized by the chroma adjustment such as through “an increase in saturation to keep the balance of colors preserved” such that a “change in brightness may be applied to Chroma saturation, utilizing the color space converter” meaning that over the 3 frame span of time the frames are adjusted for brightness as well as for color to minimize a hue shift caused by the brightness adjustment).  Thus Neuman teaches a known technique applicable to the base system described above.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Chapiro to incorporate the known technique of Neuman as doing so would yield predictable results an result in an improved system.  The results would be predictable as Chapiro already determines brightness of frames and seeks to modify the brightness of frames to deal with artifacts or discomfort from brightness changes and Neuman also seeks to determine brightness of frames and to deal with artifacts which occur when changing brightness of an image with Chapiro already suggesting also changing color through tone mapping in addition to changing brightness and/or contrast of an image but stopping short of explaining that this is to minimize some shift in hue.  Thus Neuman bridges any such gap as Neuman also suggests to change color saturation when modifying brightness such that both brightness and color are changed and the color is changed in view of the brightness and to minimize any shifts in hue which may otherwise occur when increasing brightness and the predictable result would then be that the brightness of the frames is adjusted as in Chapiro with color being additionally corrected for to minimize a perceived hue shift as in Neuman.  This would result in an improved system which would “keep the balance of colors preserved relative to the new brightness of the image” as suggested by Neuman (see Neuman, paragraph 0093) and could “provide see Neuman, paragraph 0054) as suggested by Neuman.
Regarding claim 20, Chapiro as modified teaches all that is required as applied to claim 19 above and further teaches wherein modifying the brightness of the second frame comprises modifying luminosity and color of pixels included at the second frame (see Chapiro, paragraphs 0110-0115 teaching that “additionally…temporally consistent tone mapping (luminance level mapping)” is performed and when performing such modification on these pixel values the color of pixels included at the second frame are necessarily modified as the user no longer perceives any pixel as the same color given the changes to the pixel visual parameters).
Response to Arguments
Applicant’s arguments, see “REMARKS”, filed 3/5/2021, with respect to the rejection(s) of claim(s) under Wu and Chapiro have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu as modified by Neuman and Chapiro as modified by Neuman as fully explained above.  The Examiner agrees that the cited references did not specifically teach color modification to minimize a perceived hue shift and thus Neuman is brought in to address such a limitation.
No further arguments are made with respect to any dependent claims and all claims stand rejected as described above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Mantiuk (US PGPUB NO. 2017/0161882) at paragraphs 0166-0176 teaching “color retargeting” dealing with the fact that “[r]educed luminance affects not only luminance contrast by also colour” and to address “the shift of hue” which may occur.  See also Whitehead et al (US PGPUB No. .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SCOTT E SONNERS/Examiner, Art Unit 2613          

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 2017/0039994
        2 US PGPUB No. 2006/0239581
        3 US PGPUB No. 2020/0202814